DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,073,718. Although the claims at issue are not identical, they are not patentably distinct from each other.
U.S. Patent No. 10,073,718
Pending Application
    1. An apparatus, comprising: 
a processor including: 
a plurality of cores of the same processor and including a first core having a first design and a second core having a second design that is identical to the first design; and 

generate a ranking of the first and second cores based on differing physical characteristics of the first and second cores; 
identify one of the first and second cores as favored with respect to the other of the first and second cores based on the ranking; 
determine whether a demand of a thread is greater than a threshold; and 
in response to a determination that the demand of the thread is greater than the threshold, 
affinitize the thread to the favored core if the thread is not already affinitized to the favored core, including: add the thread to a tracker list; sort threads of the tracker list based on at least one of an inclusion list or user request received by a user interface; perform a first affinitization of 

a processor including 
a plurality of cores; and 








identify a core from the plurality of cores as a favored core; 


determine whether a demand for a thread is greater than a threshold; and 



affinitize the thread to the favored core. 


determining whether to migrate a candidate thread of threads of an 

ascertaining whether the operating system includes a predetermined mode; 
selecting the candidate of the plurality of cores based on a result of the ascertaining; wherein the predetermined mode is a mode enabling the operating system to request a specific level of performance or power for a particular piece of work; 
generating a first ranking of a first group of the plurality of cores based on differing physical characteristics of the plurality of cores if the operating system includes the predetermined mode; 
generating a second ranking of a second group of the plurality of cores based on the differing physical characteristics of the plurality of cores if the operating system does not include the predetermined 
selecting the candidate core of the plurality of cores from a top of the first or second ranking. 




selecting a candidate of a plurality of cores based on whether an operating system includes a predetermined mode; 




generating a first ranking of a first group of the plurality of cores based on differing physical characteristics of the plurality of cores if the operating system includes the predetermined mode; 
generating a second ranking of a second group of the plurality of cores based on the differing physical characteristics of the plurality of cores if the operating system does not include the predetermined 
selecting the candidate core of the plurality of cores from a top of the first or second ranking. 


Claims 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,922,143. Although the claims at issue are not identical, they are not patentably distinct from each other.
U.S. Patent No. 10,922,143
Pending Application
    1. An apparatus, comprising: 
a processor including: 
a plurality of cores; and 
a favored core module operable by the processor to: 
generate a ranking of the plurality of cores based on differing physical characteristics the plurality of cores; 
identify one or more cores of the plurality of cores as favored with respect to one or more other cores of the plurality of cores based on the ranking, and include the 
for each thread of a plurality of threads: 
determine whether a demand of the thread is greater than a threshold; and 
in response to a determination that the demand of the thread is greater than the threshold, select the thread for affinitization; determine whether a first count of selected thread(s) is less than or equal to a second count of the core(s) of the favored core list; and in response to a determination that the first count is less than or equal to the second count, affinitize all selected thread(s) to a respective one of the core(s) of the favored core list, including: perform a first affinitization of an initial thread of the selected thread(s) to a core of an initial entry in the favored core list; and perform one or more second affinitizations of any one or more next threads, respectively, of the selected thread(s) to one or more 

a processor including 
a plurality of cores; and 
a favored core module to be operated by the processor, the favored core module to: 


identify a core from the plurality of cores as a favored core; 





determine whether a demand for a thread is greater than a threshold; and 









affinitize the thread to the favored core. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recites “machine-readable storage media”. However, the specification does not limit which forms the above term would take. Therefore, the broadest reasonable interpretation to the above media would cover forms of non-transitory tangible media and transitory propagating signals per se, wherein the signal per se represent non-statutory subject matter. Applicant is encouraged to replace it as “non-transitory machine-readable storage media”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (hereinafter “Young”) (US 20170090988 A1) in view of Biswas et al. (hereinafter “Biswas”) (US 20140281610 A1).
As to claim 15, Young teaches an apparatus, comprising: 
a processor including a plurality of cores [cores 372-388] [Fig. 3] [0111]; and 
a favored core module to be operated by the processor, the favored core module to: identify a core from the plurality of cores as a favored core; 
determine whether a demand for a thread is greater than a threshold; and affinitize the thread to the favored core [If a particular thread has a speed requirement above a threshold, then assign the thread to a processor core of the first (faster) set of processor cores] [00911]. 

However, Biswas teaches having a favored core module to identify a core from the plurality of cores as a favored core [Fig. 1, favored core controller] [0016-0017, 0025-0026].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Biswas with the teachings of Young for the purpose of determining characteristic of different processing core to identify at least one core with higher performance as a favored core to process heavier workload task.
As to claim 16, Young teaches the favored core has capability of greater instructions per second than other cores of the plurality of cores [0005, 0046, 0083, 0091-0093]. 
As to claim 17, Biswas teaches the plurality of cores has identical architectures [Fig. 1] [0022-0024]. 
As to claim 18, Young teaches the favored core has better instructions per watt performance than other cores of the plurality of cores [0039-0042]. 
As to claim 19, Young teaches determine whether a first number of threads having a demand greater than the threshold is greater than a second number of running cores among the plurality of cores [0091]. 
As to claim 20, Young teaches add the thread to a tracker if it is determined that demand for the thread is greater the threshold [Fig. 3A-3B] [0104-0117].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0091] In some embodiments, the assignment module 220 assigns the thread to a processor core based on a speed requirement of the thread. For example, consider a computing system having a first set of processor cores operating at a first speed and a second set of processor core operating at a second, slower speed. If a particular thread has a speed requirement above a threshold (alternatively, if the thread has a target completion time below a threshold), then the assignment module 220 may assign the thread to a processor core of the first (faster) set of processor cores, otherwise the assignment module 220 may assign the thread to a processor core of the second (slower) set of processor cores (e.g., in response to the thread completion time being less than the speed requirement).